                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JUVENAL GUEVARA, JR., #1907012,                  §
              Plaintiffs,                        §
                                                 §
v.                                               §   CIVIL CASE NO. 3:18-CV-2389-B-BK
                                                 §
OFFICER PAUL, et al.,                            §
                 Defendants.                     §



     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that this action is DISMISSED as barred by the three-strike

provision. See 28 U.S.C. § 1915(g).

       SO ORDERED this 9th day of October, 2018.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
